DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-4 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 2, “an atrial systolic event signal” is vague as an atrial systolic event is detected in claim 1.  It is unclear if the event in claim 5 is the same as the event in claim 1.  If they are the same, then claim 5 should use “a signal of the atrial systolic event”.  If they are different, then a modifier such as “a second” atrial systolic event should be used.  In line 7, “atrial systole” is vague as the atrial systole has been detected in claim 1 (and claim 5).  If they are the same, then “the atrial systole” should be used.
Similarly, claim 16 has this problem. 
In claim 7, line 2, “an” atrial systolic event signal is vague as it is used in claim 5. It is unclear if these are the same signal or not. In line 5, “an asynchronous ventricular pacing mode” and “a ventricular pacing rate” are inferentially included and unclear if the claim is positively reciting these elements or functionally reciting these elements.  If they are meant to be positively recited it is suggested to first state the pacemaker further comprises these elements.
Similarly, in claim 8, “an atrial synchronous ventricular pacing mode” and “ventricular pacing rate” are inferentially included.
In claim 9, line 2, “an atrial systolic event signal” is vague as it is used in claim 1 and in line 4, “an atrial synchronous ventricular pacing mode” is inferentially included.  In line 5, “atrial systolic event signals” is vague and it is suggested to use “the”.  In line 9, “atrial systolic event signal” should use “the”.
In claim 9 and 20, the claims conflict with claims 1 and 12.  Claims 1 and 12 set forth how the atrial event is detected by the impedance sensing circuit, but claims 9 and 20 suggest that the motion signal is first used to detect the atrial event and not the impedance circuit.  It is unclear how the system operates.
In claim 10, “an increased patient physical activity determined from the motion signal” and “an increased heart rate” are inferentially included and lacks elements to produce these.  It is suggested to first state an element that performs these functions before they are claimed.
In claim 18, line 2, “an atrial systolic event signal” is vague as it is used in claim 16.
In claim 20, lines 3, 5, and 9, “atrial systolic event signals” are vague.
In claim 21, “physical activity determined” and “an increased heart rate” are vague and make the claim incomplete for not first setting forth a method step to detect these elements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 12, 22, and 23 are rejected under 35 U.S.C. 102a1 as being anticipated by Muessig et al (2017/0368346).  Muessig discloses the pacemaker housing (e.g. figure 1, etc.) containing the control circuit (e.g. elements 30 and 40, etc.) and an intraventricular impedance circuit for detecting an atrial event (e.g. element 21, paras. 20, 41, 47, etc.) to set an AV interval for delivering ventricular pacing (e.g. paras. 31, 43, etc.). Muessig discloses that the system uses two electrodes (e.g. paras. 13, 25, etc.) which would be required to sense the impedance and are located on the housing and therefore part of the housing, where the electrodes have a lateral length (in the alternative, see the 103 rejection below).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Muessig et al. In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Muessig, with the electrodes used to receive the impedance signal and located on the lateral sidewall of the housing, as is well-known and common knowledge in the art, since it would provide the predictable results of electrically receiving the electrical impedance and using sidewall electrodes so the heart tissue is not blocking or interfering with the sensing of the intraventricular impedance signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        7/31/21